DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (article of footwear of Figs. 1-3 and 16-35) and Subspecies 1A (stitching pattern of Fig. 20) in the reply filed on February 22, 2021 is acknowledged.
Claims 1-20 are presented for examination below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 14/068,391 and 15/214,981, fails to provide adequate support or enablement in the manner provided by 35 
Specifically, the disclosures of prior-filed applications, Applications No. 14/068,391 and 15/214,981, fails to provide adequate support or enablement for at least the underlined portions of the following claim limitations:
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole; and a fluid-filled chamber disposed on a second surface of the midsole and including a first barrier element and second barrier element cooperating to define an interior void, at least one of the first barrier element and the second barrier element drawn toward the other of the first barrier element and the second barrier element to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region” (claim 1)
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole and a second flexion region formed into the first surface of the midsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region; and a fluid-filled chamber disposed on a second surface of the midsole opposite the first surface and including a first area of reduced thickness that is aligned with the first flexion region and a second area of reduced thickness that is aligned with the second flexion region
“wherein the first flexion region is defined by a recess extending into a thickness of the midsole in a first direction toward the second surface” (claims 2, 13)
It is noted that while the prior-filed applications, Applications No. 14/068,391 and 15/214,981 provide support for an outsole/outer member having flexion region(s) formed in a first surface of the midsole opposite a chamber-receiving surface of the midsole (see outer member 120 of sole structure 105 having an outer surface 125 with sipes 225, see Figs. 17-19 and paragraphs 0071-0073 and 00116-00119 of Applications No. 14/068,391 and 15/214,981), they do not provide support for a midsole having the claimed structure. Notably, the surface of the midsole 115 opposite the chamber 150 (e.g., the lower surface of the midsole) does not appear to be shown at all in the drawings, or described at all in the specifications. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole; and a fluid-filled chamber disposed on a second surface of the midsole and including a first barrier element and second barrier element cooperating to define an interior void, at least one of the first barrier element and the second barrier element drawn toward the other of the first barrier element and the second barrier element to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole and a second flexion region formed into the first surface of the midsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region; and a fluid-filled chamber disposed on a second surface of the midsole opposite the first surface and including a first area of reduced thickness that is aligned with the first flexion region and a second area of reduced thickness that is aligned with the second flexion region” (claim 12)
“wherein the first flexion region is defined by a recess extending into a thickness of the midsole in a first direction toward the second surface” (claims 2, 13)
No new matter should be entered.
See below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole; and a fluid-filled chamber disposed on a second surface of the midsole and including a first barrier element and second barrier element cooperating to define an interior void, at least one of the first barrier element and the second barrier element drawn toward the other of the first barrier element and the second barrier element to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region” (claim 1)
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole and a second flexion region formed into the first surface of the midsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region; and a fluid-filled chamber disposed on a second surface of the midsole opposite the first surface and including a first area of reduced thickness that is aligned with the first flexion region and a second area of reduced thickness that is aligned with the second flexion region” (claim 12)
“wherein the first flexion region is defined by a recess extending into a thickness of the midsole in a first direction toward the second surface” (claims 2, 13)
See below.
Claim Objections
Claim 1 is objected to because of the following informalities: “a first barrier element and second barrier element” should read “a first barrier element and a second barrier element.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole; and a fluid-filled chamber disposed on a second surface of the midsole and including a first barrier element and second barrier element cooperating to define an interior void, at least one of the first barrier element and the second barrier element drawn toward the other of the first barrier element and the second barrier element to provide the fluid-filled chamber with a first area of reduced thickness that is aligned with the first flexion region” (claim 1)
“a midsole extending between an anterior end of the sole structure and a posterior end of the sole structure and including a first flexion region formed into a first surface of the midsole and a second flexion region formed into the first surface of the midsole, the second flexion region disposed closer to one of the anterior end of the sole structure and the posterior end of the sole structure than the first flexion region; and a fluid-filled chamber disposed on a second surface of the midsole opposite the first surface and including a first area of reduced thickness that is aligned with the first flexion region and a second area of reduced thickness that is aligned with the second flexion region” (claim 12)
“wherein the first flexion region is defined by a recess extending into a thickness of the midsole in a first direction toward the second surface” (claims 2, 13)
Similar to what was noted above in the “Priority” section of this Office Action, these features are not supported by the pending specification. It is noted that while the pending specification provides support for an outsole/outer member having flexion region(s) formed in a midsole having the claimed structure. Notably, the surface of the midsole 115 opposite the chamber 150 (e.g., the lower surface of the midsole) does not appear to be shown at all in the drawings, or described at all in the specification. 
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield et al. (herein Hatfield)(US PG Pub 2007/0169376).
Regarding claim 1, Hatfield discloses a sole structure (30) for an article of footwear (10), the sole structure comprising:
a midsole (32, embodiment of Figs. 8-11) extending between an anterior end of the sole structure (toe end of 30, i.e., adjacent right side of Fig. 11A) and a posterior end of the sole structure (heel end of 30, i.e., adjacent left side of Fig. 11A) and including a first flexion region l) formed into a first surface (bottom surface) of the midsole (see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064); and
a fluid-filled chamber (60, see Figs. 8-11 and paragraphs 0059-0060) disposed on a second surface (upper surface 41) of the midsole (see at least Fig. 9 and paragraph 0059) and including a first barrier element (71) and second barrier element (72) cooperating to define an interior void (void between 71 and 72, see Figs. 11A-11D), at least one of the first barrier element and the second barrier element drawn toward the other of the first barrier element and the second barrier element to provide the fluid-filled chamber with a first area (rear-most laterally-extending flexion bond 74 highlighted in close-up circle Fig. 11A) of reduced thickness that is aligned with the first flexion region (see Fig. 11A and paragraphs 0063-0066).

Regarding claim 2, Hatfield further discloses wherein the first flexion region (52l) is defined by a recess (sipe) extending into a thickness of the midsole (32) in a first direction (upwards direction) toward the second surface (upper surface 41, see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064).

Regarding claim 5, Hatfield further discloses wherein the first flexion region (52l) extends between a medial side (14) of the sole structure (30) and a lateral side (15) of the sole structure (see bottom view of midsole in related Fig. 6 and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10).
	
l) is elongate (see bottom view of midsole in related Fig. 6 and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10).

	Regarding claim 7, Hatfield further discloses a second flexion region (sipe 52c) formed into the first surface (lower surface) of the midsole (32) and disposed closer to one of the anterior end and the posterior end than the first flexion region (see at least Fig. 11A, second flexion region 52c is disposed closer to the anterior end of sole structure 30 than the first flexion region 52l).

	Regarding claim 8, Hatfield further discloses a second area of reduced thickness (forward-most laterally-extending flexion bond 74) that is aligned with the second flexion region (see Figs 10 and 11A and paragraphs 0063-0066).

	Regarding claim 9, Hatfield further discloses wherein the fluid-filled chamber (60) is pressurized (see paragraphs 0060-0061 and 0065).

	Regarding claim 10, Hatfield further discloses a tensile member (80) disposed within the interior void of the fluid-filled chamber (interior void of 60 between barrier elements 71, 72; see Figs. 11A-11D and paragraphs 0060-0063).



Regarding claim 12, Hatfield discloses a sole structure (30) for an article of footwear (10), the sole structure comprising:
a midsole (32, embodiment of Figs. 8-11) extending between an anterior end of the sole structure (toe end of 30, i.e., adjacent right side of Fig. 11A) and a posterior end of the sole structure (heel end of 30, i.e., adjacent left side of Fig. 11A) and including a first flexion region (sipe 52l) formed into a first surface (bottom surface) of the midsole (see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064) and a second flexion region (sipe 52c) formed into the first surface (lower surface) of the midsole (32), the second flexion region disposed closer to one of the anterior end and the posterior end than the first flexion region (see at least Fig. 11A, second flexion region 52c is disposed closer to the anterior end of sole structure 30 than the first flexion region 52l); and
a fluid-filled chamber (60, see Figs. 8-11 and paragraphs 0059-0060) disposed on a second surface (upper surface 41) of the midsole (see at least Fig. 9 and paragraph 0059) and including a first area of reduced thickness (rear-most flexion bond 74 highlighted in close-up circle Fig. 11A) that is aligned with the first flexion region (see Fig. 11A and paragraphs 0063-0066), and a second area of reduced thickness (forward-most laterally-extending flexion bond 74) that is aligned with the second flexion region (see Figs. 10 and 11A and paragraphs 0063-0066).

l) is defined by a recess (sipe) extending into a thickness of the midsole (32) in a first direction (upwards direction) toward the second surface (upper surface 41, see Figs. 8-11 and paragraphs 0047-0050, 0059, and 0063-0064).

Regarding claim 16, Hatfield further discloses wherein the first flexion region (52l) extends between a medial side (14) of the sole structure (30) and a lateral side (15) of the sole structure (see bottom view of midsole in related Fig. 6 and corresponding position of rear-most flexion bond 74 of the chamber 60 in Fig. 10).
	
	Regarding claim 17, Hatfield further discloses wherein at least one of the first flexion region (52l) and the second flexion region (52c) is elongate (see bottom view of midsole in related Fig. 6 and corresponding position of forward-most and rear-most flexion bonds 74 of the chamber 60 in Fig. 10).

	Regarding claim 18, Hatfield further discloses wherein the fluid-filled chamber (60) is pressurized (see paragraphs 0060-0061 and 0065).

	Regarding claim 19, Hatfield further discloses a tensile member (80) disposed within an interior void of the fluid-filled chamber (interior void of 60 between barrier elements 71, 72; see Figs. 11A-11D and paragraphs 0060-0063).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield, as applied to claims 2 and 13 above, in view of Walker et al. (herein Walker)(US PG Pub 2014/0041261).
tapers in the first direction.
However, Walker teaches a sole structure (10) comprising a sole layer (4) having a plurality of elongate flexion regions (grooves 6, 8), wherein each flexion region has a tapered shape (see Figs. 5-6 and paragraphs 0042-0043 and 0046), so as to allow for clear definition and separation between the individual sole elements of the sole layer, thus providing maximum flexibility to the sole structure and less restriction of flexing movements (see paragraph 0043).
Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hatfield’s flexion regions to each have a tapered shape, such that the first flexion region would taper in the first direction, as doing so would allow for clear definition and separation between the individual sole elements of the midsole, thus providing maximum flexibility to the sole structure and less restriction of flexing movements.

Regarding claim 14, Hatfield discloses the limitations of claim 13, as discussed above, but fails to further disclose wherein the first flexion region tapers in the first direction.
However, Walker teaches a sole structure (10) comprising a sole layer (4) having a plurality of elongate flexion regions (grooves 6, 8), wherein each flexion region has a tapered shape (see Figs. 5-6 and paragraphs 0042-0043 and 0046), so as to allow for clear definition and separation between the individual sole elements of the sole layer, thus providing maximum flexibility to the sole structure and less restriction of flexing movements (see paragraph 0043).
Therefore, based on Walker’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified .

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield, as applied to claims 1 and 12 above, in view of Rudy (US Patent No. 5,543,194).
Regarding claim 4, Hatfield discloses the limitations of claim 1, as discussed above, but fails to further disclose stitching secured around an outer periphery of the first barrier element and the second barrier element, the stitching operable to draw the at least one of the first barrier element and the second barrier element toward the other of the first barrier element and the second barrier element to form the first area of reduced thickness. Instead, Hatfield discloses wherein the areas of reduced thickness (74) are formed by bonding or fusing (see paragraphs 0062-0063).
However, Rudy teaches a sole structure for an article of footwear (see Figs. 35a-35b and column 34, lines 39-54) comprising a chamber (10, see embodiment of Figs. 35a-b and sectional views of Figs. 2-2b) receiving a pressurized fluid (see Abstract and column 19, lines 15-35), the chamber comprising a first barrier element (top layer 12, see Fig. 2b), a second barrier element (lower layer 12, see Fig. 2b), and stitching (260, see Figs. 35a-35b) secured around an outer periphery of the first barrier element and the second barrier element, the stitching operable to draw the at least one of the first barrier element and the second barrier element toward the other of the first barrier element and the second barrier element to form at least one area of reduced thickness member (see Figs. 35a-35b; column 18, lines 46-61; and column 34, lines 39-54), so as 
Therefore, based on Rudy’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hatfield’s flexion regions to be stitched instead of bonded/fused, such that the chamber would include stitching secured around an outer periphery of the first barrier element and the second barrier element, the stitching operable to draw the at least one of the first barrier element and the second barrier element toward the other of the first barrier element and the second barrier element to form the first area of reduced thickness; as doing so would improve the bending flexibility of the sole structure during walking, running, or other athletic endeavors.
Furthermore, such a modification would be nothing more than a simple substitution of one known joining technique for another (i.e., stitching instead of bonding/fusing). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 15, Hatfield discloses the limitations of claim 12, as discussed above, and further discloses wherein the fluid-filled chamber includes a first barrier sheet (71) and a second barrier sheet (72; see Figs. 11A-11D and paragraphs 0060-0062) which are drawn together to form the first area of reduced thickness and the second area of reduced thickness (at flexion bonds 74, see Figs. 11A-11D and paragraphs 0060-0062), but fails to further disclose stitching secured around an outer periphery of the fluid-filled chamber, the stitching operable to draw at least one of the first barrier sheet of the fluid-filled chamber and the second barrier sheet of the fluid-filled chamber toward the other of the first barrier sheet and the second barrier sheet to form the first area of reduced thickness and the second area of reduced thickness. Instead, 
However, Rudy teaches a sole structure for an article of footwear (see Figs. 35a-35b and column 34, lines 39-54) comprising a chamber (10, see embodiment of Figs. 35a-b and sectional views of Figs. 2-2b) receiving a pressurized fluid (see Abstract and column 19, lines 15-35), the chamber comprising a first barrier sheet (top layer 12, see Fig. 2b), a second barrier sheet (lower layer 12, see Fig. 2b), and stitching (260, see Figs. 35a-35b) secured around an outer periphery of the fluid-filled chamber, the stitching operable to draw at least one of the first barrier sheet and the second barrier sheet of the fluid-filled chamber toward the other of the first barrier sheet and the second barrier sheet to form a first area of reduced thickness (along top stitch line 260) and a second area of reduced thickness (along bottom stitch line 260, see Figs. 35a-35b; column 18, lines 46-61; and column 34, lines 39-54), so as to improve the bending flexibility of the sole structure during walking, running, or other athletic endeavors (see column 18, lines 46-61).
Therefore, based on Rudy’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hatfield’s flexion regions to be stitched instead of bonded/fused, such that the chamber would include stitching secured around an outer periphery of the fluid-filled chamber, the stitching operable to draw at least one of the first barrier sheet of the fluid-filled chamber and the second barrier sheet of the fluid-filled chamber toward the other of the first barrier sheet and the second barrier sheet to form the first area of reduced thickness and the second area of reduced thickness; as doing so would improve the bending flexibility of the sole structure during walking, running, or other athletic endeavors.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOCELYN BRAVO/Examiner, Art Unit 3732